DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-2, 4-5, 7, 9, 11, 13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2019/0245866 A1, hereinafter Anderson) in view of Kampanakis et al. (US 2019/0253319 A1, hereinafter Kampanakis).

Regarding claim 1, Anderson teaches: A computer-implemented method, the method comprising: extracting handshake protocol layer features from training data associated with encrypted network traffic of a plurality of classified devices ([0034] e.g., "In general, traffic analysis process 248 may execute one or more machine learning-based classifiers to classify encrypted traffic in the network (and its originating application) for any number of purposes." [0041] "In some embodiments, a networking device may analyze packet headers, to capture feature information about the traffic flow. For example, router CE-2 may capture the source address and/or port of host node 10, the destination address and/or port of server 154, the protocol(s) used by packet 302, or other header information by analyzing the header of a packet 302. Example captured features may include, but are not limited to, Transport Layer Security (TLS) information (e.g., from a TLS handshake), such as the ciphersuite offered, user agent, TLS extensions (e.g., type of encryption used, the encryption key exchange mechanism, the encryption authentication type, etc.), HTTP information (e.g., URI, etc.), Domain Name System (DNS) information, or any other data features that can be extracted from the observed traffic flow(s)."); 
extracting record protocol layer features from the training data ([0098] e.g., "For the location-specific feature set, transaction classifier 512 may extract out the following features from each of the TLS records:The number of packetsThe number of packets with the TCP PUSH flag setThe average packet size in bytesThe type code of the TLS recordThe TLS record size in bytesThe direction of the TLS record (e.g., whether the record was sent to or from the client)"); 
training one or more models based on the extracted handshake protocol layer features and the extracted record protocol layer features ([0056] e.g., "Using the above features, a machine learning-based classifier can be trained to output any or all of the following labels" [0041] e.g., "Example captured features may include, but are not limited to, Transport Layer Security (TLS) information (e.g., from a TLS handshake)" [0098] e.g., "For the location-specific feature set, transaction classifier 512 may extract out the following features from each of the TLS records");
	Anderson does not explicitly teach: applying the one or more models to an observed network traffic stream associated with a device to determine a predicted device classification of the device. 
([0028] e.g., "In particular, observed network traffic (a detailed set of data features) can be analyzed and used to create training data" [0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data." Examiner notes that Anderson teaches encrypted network traffic in [0034] above.).  
Anderson and Kampanakis are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson to incorporate the method of device classification of Kampanakis. The motivation/suggestion for doing this would be for the purpose of utilizing machine learning techniques for device classification (Kampanakis [0023] e.g., "In various embodiments, classification process 248, described further below, may utilize machine learning techniques.").

Regarding claim 2, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 1.
	Anderson does not explicitly teach: wherein each of the one or more models are applied individually to determine the predicted device classification.  
	However, Kampanakis teaches: wherein each of the one or more models are applied individually to determine the predicted device classification ([0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data.").  
Anderson and Kampanakis are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson to incorporate the method of device classification of Kampanakis. The motivation/suggestion for doing this would be for the purpose of utilizing machine learning techniques for device classification (Kampanakis [0023] e.g., "In various embodiments, classification process 248, described further below, may utilize machine learning techniques.").

Regarding claim 4, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 1.
	Anderson does not explicitly teach: further comprising: determining a confidence level of the predicted device classification.  
	However, Kampanakis teaches: further comprising: determining a confidence level of the predicted device classification ([0002] "With the onset of the Internet of Things (IoT), Manufacturer Usage Description (MUD) has been developed as an Internet Engineering Task Force (IETF) standard to allow IoT manufacturers to explicitly state how their devices should communicate, which significantly reduces the attack surface available to IoT-focused threat actors." [0010] "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data. The classification device may then determine whether a manufacturer usage description (MUD) policy exists for the particular type of device." [0060] "a generated MUD policy may be associated with a relative “confidence factor”, indicating how certain the classification process 248 is in the MUD policy mapped to the particular device fingerprint. For example, if a MUD policy actually exists from the manufacturer of the device, and the device can be positively identified, then the confidence factor can be a maximum value (e.g., 1, 100%, or other scale maximums).").  
	Anderson and Kampanakis are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson to incorporate the method of device classification of Kampanakis. The motivation/suggestion for doing this would be for the purpose of utilizing machine learning techniques for device classification (Kampanakis [0023] e.g., "In various embodiments, classification process 248, described further below, may utilize machine learning techniques.").

Regarding claim 5, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 1.
	Anderson further teach: wherein training of the one or more models further includes: training a first model of the one or more modules using the extracted handshake protocol layer features ([0036] e.g., "Generally, supervised learning entails the use of a training set of data, as noted above, that is used to train the model to apply labels to the input data. " [0041] "In some embodiments, a networking device may analyze packet headers, to capture feature information about the traffic flow. For example, router CE-2 may capture the source address and/or port of host node 10, the destination address and/or port of server 154, the protocol(s) used by packet 302, or other header information by analyzing the header of a packet 302. Example captured features may include, but are not limited to, Transport Layer Security (TLS) information (e.g., from a TLS handshake), such as the ciphersuite offered, user agent, TLS extensions (e.g., type of encryption used, the encryption key exchange mechanism, the encryption authentication type, etc.), HTTP information (e.g., URI, etc.), Domain Name System (DNS) information, or any other data features that can be extracted from the observed traffic flow(s).").  

Regarding claim 7, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 5.
	Anderson further teach: wherein training of the one or more models further includes: training a second model of the one or more modules using the extracted record protocol layer features ([0094] e.g., "record classifier 504 may perform a binary classification of a TLS record 502, labeling the record as either “including HTTP header information” or “including an HTTP data record”/“not including HTTP header information.” In further embodiments, record classifier 504 may be trained as a multi-class classifier that is able to further distinguish between the different types of HTTP frames encrypted within the TLS records.").  

Regarding claim 9, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 7.
	Anderson further teach: the observed encrypted network traffic stream ([0034] e.g., "In general, traffic analysis process 248 may execute one or more machine learning-based classifiers to classify encrypted traffic in the network (and its originating application) for any number of purposes.")
	Anderson does not explicitly teach: wherein the first model is configured to determine a number of device scores greater than a predetermined threshold value based upon applying the first model to the observed network traffic stream.  
	However, Kampanakis teaches: wherein the first model is configured to determine a number of device scores greater than a predetermined threshold value based upon applying the first model to the observed network traffic stream ([0070] e.g., "In step 540, the classification device may then apply one of either the existing or derived MUD policy for the given device within the computer network, as described above. As also mentioned above, a derived MUD policy may be applied despite there being an existing MUD policy, e.g., to confirm or enhance the manufacturer's own MUD policy. Furthermore, the derived MUD may have a determined confidence level, such that the derived MUD policy may be applied only in response to the confidence level surpassing some threshold confidence" [0028] e.g., "dynamically generate MUD policies for devices with an unknown MUD specification, and keep these policies up-to-date as the behavior of the endpoint changes. In particular, observed network traffic (a detailed set of data features) can be analyzed and used to create training data").  
	Anderson and Kampanakis are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson to incorporate the method of device classification of Kampanakis. The motivation/suggestion for doing this would be for the purpose of utilizing machine learning techniques for device classification (Kampanakis [0023] e.g., "In various embodiments, classification process 248, described further below, may utilize machine learning techniques.").

Regarding claim 11, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 9.
	Anderson further teach: wherein the second model is configured to: determine a binary classification based upon applying the second model to the observed encrypted network traffic stream ([0093] e.g., "This classification problem can be framed as either a binary classification problem or, alternatively, as a multi-class classification problem. Accordingly, in various embodiments, traffic analysis process 248 may include a machine learning-based record classifier 504 that is configured to distinguish between the different types of HTTP records/frames that may be encrypted within the TLS records 502.").  

Regarding claim 13, Anderson teaches: A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising ([0129] e.g., “For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof.”): program instructions of claim 1, and is similarly analyzed.

Regarding claim 14, the computer usable program product of claim 2, and is similarly analyzed.

Regarding claim 16, the computer usable program product of claim 4, and is similarly analyzed.

Regarding claim 17, the computer usable program product of claim 5, and is similarly analyzed.

Regarding claim 20, Anderson teaches: 20. A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more ([0032] e.g., “The memory 240 comprises a plurality of storage locations that are addressable by the processor(s) 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments described herein.” [0129] e.g., “For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof.”): program instructions of claim 1, and is similarly analyzed.

Claim(s) 3, 8, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kampanakis, and further in view of Elliman et al. (US 2020/0134083 A1, hereinafter Elliman).

Regarding claim 3, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 1.
	Anderson does not explicitly teach: the predicted device classification.
	However, Kampanakis teaches: the predicted device classification ([0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data.").
(Kampanakis [0023] e.g., "In various embodiments, classification process 248, described further below, may utilize machine learning techniques.").
	Anderson in view of Kampanakis does not explicitly teach: wherein the one or more models are combined in at least one of a serial manner or a parallel manner to determine the classification.  
	However, Elliman teaches: wherein the one or more models are combined in at least one of a serial manner or a parallel manner to determine the classification ([0066] e.g., " In the prediction process, the presentation layer executes each binary classification model from the corresponding classification machine 67A-67B (step/operation 906A of FIG. 9A)." [0024] e.g., "In some exemplary embodiments, retrieval, loading, and/or execution may be performed in parallel such that multiple instructions are retrieved, loaded, and/or executed together.").  
Anderson, Kampanakis, and Elliman are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson in view of Kampanakis to incorporate the method of machine learning (classification and gradient boosting models) of Elliman. The motivation/suggestion for (Elliman [0003] e.g., "there is a latent need for a rigorous methodology that can accurately predict categories for data assets").

Regarding claim 8, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 7.
	Anderson further teaches: the extracted record protocol layer features ([0098] e.g., "For the location-specific feature set, transaction classifier 512 may extract out the following features from each of the TLS records")
	Anderson in view of Kampanakis does not explicitly teach: wherein training the second model further includes: determining a gradient-boosting model based upon the features.  
	However, Elliman teaches: wherein training the second model further includes: determining a gradient-boosting model based upon the features ([0052] "As will be recognized, to achieve these results, a variety of machine learning libraries and algorithms can be used to implement embodiments of the present invention. For example, gradient boosting with H2O, random forest, neural networks, decision trees, and/or various other machine learning techniques can be used to adapt to different needs and circumstances. In one embodiment, the machine learning models (e.g., binary classification models) may be pluggable machine learning models." [0061] e.g., “Training the machine learning algorithms (e.g., binary classification algorithms) generates one or more machine learning models (e.g., binary classification models) that detect patterns in the training dataset mapping the input information/data attributes from the features to the target output or variable.”).  
Anderson, Kampanakis, and Elliman are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson in view of Kampanakis to incorporate the method of machine learning (classification and gradient boosting models) of Elliman. The motivation/suggestion for doing this would be for the purpose of accurately predicting categories for data assets (Elliman [0003] e.g., "there is a latent need for a rigorous methodology that can accurately predict categories for data assets").

Regarding claim 10, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 9.
	Anderson further teaches: wherein the second model is configured to: determine a set of binary classification based upon the device scores ([0114] "Most of the other HTTP/1.1 experiments follow a similar pattern with the Tor_h results significantly worse than the other datasets. However, even in the case of Tor, the techniques herein were able to make a binary classification of the cookie, referer, and upgrade-insecure-requests request fields (e.g., whether these fields were present), each with an F1 score over 0.75."); 
	Anderson does not explicitly teach: the predicted device classification of the device.
([0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data.").
Anderson and Kampanakis are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson to incorporate the method of device classification of Kampanakis. The motivation/suggestion for doing this would be for the purpose of utilizing machine learning techniques for device classification (Kampanakis [0023] e.g., "In various embodiments, classification process 248, described further below, may utilize machine learning techniques.").
Anderson in view of Kampanakis does not explicitly teach: determine the classification based upon the set of binary classifications.  
	However, Elliman teaches: determine the predicted device classification of the device based upon the set of binary classifications ([0051] e.g., "each classification machine 67A-67B comprises a plurality of machine learning models (e.g., binary classification models). For example, while multiclass classifications models can be used to predict a specific class to which an item belongs (e.g., multiple genres for a song), binary classification models predict whether an item belongs to a class or not (e.g., whether a data asset is part of a particular class or not). Binary classifiers provide a more granular view into the data assets.").  
(Elliman [0003] e.g., "there is a latent need for a rigorous methodology that can accurately predict categories for data assets").

Regarding claim 12, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 11.
	Anderson does not explicitly teach: the predicted device classification of the device.
	However, Kampanakis teaches: the predicted device classification of the device ([0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data.").
Anderson and Kampanakis are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson to incorporate the method of device classification of Kampanakis. The motivation/suggestion for doing this would be for the purpose of utilizing machine learning techniques for device classification (Kampanakis [0023] e.g., "In various embodiments, classification process 248, described further below, may utilize machine learning techniques.").
Anderson in view of Kampanakis does not explicitly teach: further comprising: determining the classification based upon the device scores and the set of binary classifications.  
	However, Elliman teaches: further comprising: determining the classification based upon the device scores and the set of binary classifications ([0051] e.g., "each classification machine 67A-67B comprises a plurality of machine learning models (e.g., binary classification models). For example, while multiclass classifications models can be used to predict a specific class to which an item belongs (e.g., multiple genres for a song), binary classification models predict whether an item belongs to a class or not (e.g., whether a data asset is part of a particular class or not). Binary classifiers provide a more granular view into the data assets. Thus, embodiments of the present invention employ binary classifiers. With binary classifiers, the output of each machine learning model (e.g., binary classification model) is a predicted confidence score. The predicted confidence score indicates the machine learning model's (e.g., binary classification model's) predicted certainty that the corresponding data asset belongs to a positive class.").  
Anderson, Kampanakis, and Elliman are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson in view of Kampanakis to incorporate the method of machine learning (classification and gradient boosting models) of Elliman. The motivation/suggestion for (Elliman [0003] e.g., "there is a latent need for a rigorous methodology that can accurately predict categories for data assets").

Regarding claim 15, the computer usable program product of claim 3, and is similarly analyzed.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kampanakis, and further in view of Grant et al. (US 10229205 B1, hereinafter Grant).

Regarding claim 6, Anderson in view of Kampanakis teaches: The computer-implemented method of claim 5.
	Anderson in view of Kampanakis does not explicitly teach: wherein training the first model further includes: determining a term-frequency/inverse-document- frequency (TF-IDF) measure for devices from associated extracted handshake protocol layer features; and determining a similarity matrix based on the TF-IDF measure for the devices from the associated extracted handshake protocol layer features.  
	However, Grant teaches: wherein training the first model further includes: determining a term-frequency/inverse-document- frequency (TF-IDF) measure for devices from associated extracted handshake protocol layer features; and determining a similarity matrix based on the TF-IDF measure for the devices from the associated extracted handshake protocol layer features ([Col. 15, ln. 56 - Col. 16, ln. 3] "The topic's relationship to other topics may be determined at 549. In one implementation, a topic similarity (e.g., a topic similarity score) of a topic to another topic may be calculated. For example, term frequency-inverse document frequency (tf-idf) of each word may be determined (e.g., based on analysis of messages from channels accessible by the team, based on analysis of messages from channels associated with the company), and a topic similarity score may be calculated for each of the other topics from the perspective of the topic based on the number of words that the topic and another topic have in common with each word weighted by tf-idf. In another example, a ML technique (e.g., a neural network) may be used to calculate a topic similarity score for each of the other topics from the perspective of the topic.").  
Anderson, Kampanakis, and Grant are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson in view of Kampanakis to incorporate the method of calculating similarity score of Grant. The motivation/suggestion for doing this would be for the purpose of determining a topic's relationship ot other topics by calculating a topic similarity (Grant [Col. 15, ln. 56-59] e.g., "The topic's relationship to other topics may be determined at 549. In one implementation, a topic similarity (e.g., a topic similarity score) of a topic to another topic may be calculated").

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kampanakis, and further in view of Verma et al. (US 2020/0167677 A1, hereinafter Verma).

Regarding claim 18, Anderson in view of Kampanakis teaches: The computer usable program product of claim 13.
	Anderson in view of Kampanakis does not explicitly teach: wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.  
	However, Verma teaches: wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system ([0014] "In an embodiment, the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.").  
Anderson, Kampanakis, and Verma are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson in view of Kampanakis to incorporate the method of using computer usable code of Verma. The motivation/suggestion for doing this would be for the purpose of implementing a remotely usable function (remote) (Verma [0040] e.g., "Application 105 implements a remotely usable function (remote) of an embodiment described herein.").

Regarding claim 19, Anderson in view of Kampanakis teaches: The computer usable program product of claim 13.
	Anderson in view of Kampanakis does not explicitly teach: wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.  
	However, Verma teaches: wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ([0014] "In an embodiment, the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system").   
Anderson, Kampanakis, and Verma are analogous art because they are directed to machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Anderson in view of Kampanakis to incorporate the method of using computer usable (Verma [0040] e.g., "Application 105 implements a remotely usable function (remote) of an embodiment described herein.").

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Ouyang (US 2020/0274812 A1): teaches a traffic analysis method with features of an encrypted packet in traffic.
Amro et al. (US 2019/0190960 A1): teaches information extraction from network traffic traces that are both encrypted including SSL/TLS traffic and non-encrypted. 
Carnes et al. (US 2020/0067935 A1): teaches a network architecture providing device identification and redirection using whitelisting traffic classification. The process includes monitoring traffic from one or more endpoint devices and classifying devices by comparing the monitored traffic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126